DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/09/21 has been entered.  Claim 1 is amended. Claims 6- 20 were previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1- 5 are being addressed by this Action.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/09/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Thommen in view of Miller have been fully considered and are persuasive because Thommen in view of Miller does not disclose the newly added limitation regarding wherein a distal section of the funnel catheter is characterized by a reducing stiffness profile along the length of the distal section.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vale et al. (US Pub. No. 2015/0359547 A1) and Thommen et al. (US Pub. No. 2009/0221967 A1) in view of Vale et al. (US Pub. No. 2015/0359547 A1).
Claim Objections
Claim 1 is objected to because of the following informalities:  line 6- ‘terminating at the proximal end’ should be amended to - - terminating at a proximal end - - since the funnel catheter has a distal end separate from the outer sheath distal end, consistent .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4- 5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Vale et al. (US Pub. No. 2015/0359547 A1).
Regarding claim 1, Vale discloses a device to retrieve an obstruction in a blood vessel, comprising:
an outer sheath (7, 11, 108) (Figs. 1- 2f, 10- 11d) comprising a distal end (113) (P. [0088] - - catheter distal tip 113), a proximal end, and an internal lumen (103) (Fig. 10) (P. [0083] - - inner lumen 103 of the guide catheter 108) extending proximal of the distal end (113) and terminating at the proximal end (See Fig. 1) (P. [0057] - - Accessing an arterial blood vessel of a patient using conventional means such as an introducer 10 and guide catheter or sheath 11, . . . advancing an intermediate catheter 7 containing the clot receptor device 2 up to a position just proximal of the clot 1, . . . advancing the clot receptor device 2 up the distal end of the intermediate catheter 7, . . . . retracting the intermediate catheter 7 a short distance to deploy the clot receptor device 2, aspirating through the intermediate catheter 7; it is noted that outer sheaths 11 and/ or 7 advance the funnel catheter to the target clot); and

Regarding claim 4, Vale further discloses wherein the distal tip (8, 112) can be predisposed to radially expand to a diameter when in a deployed configuration (See Figs. 2c, 11c) (Ps. [0055], [0099] - - distal end 8 of the expansile distal section is configured to seal against the wall of the blood vessel; expansile tip 112 of the Rx aspiration catheter 101 facilitates aspiration and retrieval of the clot 110 and stentriever device 100 by expanding under load to reduce the retraction force and lessen the risk of scraping clot off the surface of the stentriever device 100).
Regarding claim 5, Vale further discloses wherein when the distal tip (8, 112) is deployed at the target site and expanded to a diameter, the distal tip is configured to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thommen et al. (US Pub. No. 2009/0221967 A1) in view of Vale et al. (US Pub. No. 2015/0359547 A1).
Regarding claim 1, Thommen discloses a device to retrieve an obstruction in a blood vessel, comprising:
a funnel catheter (4) (Figs. 1- 3), the funnel catheter (4) comprising an expanding distal tip (25) (Figs. 1- 3), a distal end located at the distal tip (25), and an internal lumen (40) (Figs. 2- 3) extending proximal of the distal end and terminating at the proximal end.
Thommen does not disclose
(claim 1) an outer sheath;
claim 1) a funnel catheter reducing stiffness profile.
However, Vale teaches a device to retrieve an obstruction in a blood vessel in the same field of endeavor including 
(claim 1) an outer sheath (7, 11, 108) (Figs. 1- 2f, 10- 11d) comprising a distal end (113) (P. [0088] - - catheter distal tip 113), a proximal end, and an internal lumen (103) (Fig. 10) (P. [0083] - - inner lumen 103 of the guide catheter 108) extending proximal of the distal end (113) and terminating at the proximal end (See Fig. 1) (P. [0057] - - Accessing an arterial blood vessel of a patient using conventional means such as an introducer 10 and guide catheter or sheath 11, . . . advancing an intermediate catheter 7 containing the clot receptor device 2 up to a position just proximal of the clot 1, . . . advancing the clot receptor device 2 up the distal end of the intermediate catheter 7, . . . . retracting the intermediate catheter 7 a short distance to deploy the clot receptor device 2, aspirating through the intermediate catheter 7; it is noted that outer sheaths 11 and/ or 7 advance the funnel catheter to the target clot).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus associated with Thommen in order to include outer sheath taught by Vale such that the funnel catheter associated with Thommen is disposed at least partially within the outer sheath because the outer sheath would be advanced within the vasculature and would guide the other catheters and devices through the larger vessels leading to the occlusion and subsequently through tortuous vessels without kinking or collapsing (Vale - - Ps. [0020], [0057], [0075]).  The motivation for the modification would have been to provide support during the advancement of other catheters and devices through larger vessels and 
Modified Vale does not disclose  
(claim 1) a funnel catheter reducing stiffness profile.
However, Vale teaches a device to retrieve an obstruction in a blood vessel in the same field of endeavor including 
(claim 1) a funnel catheter (4, 101) (Figs. 1- 2f, 10- 11d) at least partially within the outer sheath (7, 11, 108) (Figs. 1- 2f, 10- 11d), the funnel catheter (4, 101) comprising an expanding distal tip (8, 112) (Figs. 1- 2f, 10- 11d, 14- 37), a distal end (90) (Fig. 10) located at the distal tip (8, 112), and an internal lumen extending proximal of the distal end and terminating at the proximal end (91) (See Fig. 11a) (P. [0075] - -  aspiration catheter 101 provides a proximal seal 102 against a guide catheter inner lumen 103 so that aspiration may be applied through the guide catheter 108 and thus take advantage of a large proximal lumen such that funnel catheter and guide catheter share an aspiration lumen/ internal lumen), wherein a distal section of the funnel catheter (4, 101) is characterized by a reducing stiffness profile along the length of the distal section (P. [0086] - - The distal section of the Rx aspiration catheter 101 has good push and trackability characteristics to allow it to be forwarded to the target location. Therefore it may be constructed of one or more materials to give a reducing stiffness profile along the length).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the funnel catheter associated with Thommen to include a reducing stiffness profile as taught by Vale because it would 
Regarding claim 2, Thommen in view of Vale discloses the apparatus of claim 1, Thommen further disclosing further comprising a dilator (7, 9) (Figs. 1- 2, 4), at least partially within the lumen of the funnel catheter (40) (See Figs. 1, 2) (P. [0039] - - dilator 7 has dilator tip 9, dilator tip 9 is shown in Fig. 1 as extending through the lumen of the funnel catheter).
Regarding claim 3, Thommen in view of Vale discloses the apparatus of claim 2, Thommen further disclosing further comprising a funnel restraining sheath (31) (Figs. 1- 2) attached to the dilator (7, 9) (Ps. [0032], [0036], [0042] - - dilator tip 9 and expansion area 25 are both partially covered by a sleeve 31; sleeve 31 is a circumferential sleeve providing a smooth transition between the dilator tip 9 and the expansion area 25 that makes sure that the expansion area 25 does not expand as long as the dilator tip 9 is not moved from the position as shown in FIG. 1b)).
Regarding claim 4, Thommen in view of Vale discloses the apparatus of claim 1, Thommen further disclosing wherein the distal tip (25) can be predisposed to radially expand to a diameter when in a deployed configuration (Fig. 3) (P. [0012] - - self-expanding, automatically moves from a folded or contracted state into an unfolded or expanded state).
Regarding claim 5, Thommen in view of Vale discloses the apparatus of claim 1, Thommen further discloses wherein when the distal tip (25) is deployed at the target .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/           Examiner, Art Unit 3771

/WADE MILES/           Primary Examiner, Art Unit 3771